SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 1, 2007 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-6081 COMFORCE Corporation (Exact name of registrant as specified in its charter) Delaware 36-2262248 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 415 Crossways Park Drive, P.O. Box 9006, Woodbury, New York 11797 (Address of principal executive offices) (Zip Code) (516) 437-3300 Registrant’s telephone number, including area code Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). YesoNoý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated fileroNon-accelerated filerý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 1, 2007 Common stock, $.01 par value 17,385,550 shares 1 COMFORCE Corporation INDEX PageNumber PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets at July 1, 2007 and December 31, 2006 3 Condensed Consolidated Statements of Income for the three and six months ended July 1, 2007 and June 25, 2006 4 Condensed Consolidated Statements of Cash Flows for the six months ended July 1, 2007 and June 25, 2006 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURES 25 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS COMFORCE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) (unaudited) July1, 2007 December31, 2006 Assets Current assets: Cash and cash equivalents $ 1,431 3,782 Accounts receivable, less allowance of $195 in 2007 and 2006 116,698 114,079 Funding and service fees receivable, less allowance of $81 in 2007 and 2006 12,721 13,170 Prepaid expenses and other current assets 3,856 3,863 Deferred income taxes, net 837 1,500 Total current assets 135,543 136,394 Deferred income taxes, net 1,030 263 Property and equipment, net 7,217 5,376 Deferred financing costs, net 582 765 Goodwill 32,073 32,073 Other assets, net 242 267 Total assets $ 176,687 175,138 Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ 1,631 3,281 Accrued expenses 96,144 100,768 Total current liabilities 97,775 104,049 Long-term debt (including related party debt of $1,581 in 2007 and $1,520 in 2006) 91,257 89,770 Other liabilities 1,027 34 Total liabilities 190,059 193,853 Commitments and contingencies Stockholders’ deficit: Common stock, $.01 par value; 100,000,000 shares authorized; 17,385,550 and 17,370,551 shares issued and outstanding at July 1, 2007 and December 31, 2006, respectively 174 174 Convertible preferred stock, $.01 par value: Series 2003A, 6,500 shares authorized; 6,148 shares issued and outstanding at July 1, 2007 and December 31, 2006, with an aggregate liquidation preference of $8,158 at July 1, 2007 and $7,928 at December 31, 2006 4,304 4,304 Series 2003B, 3,500 shares authorized; 513 shares issued and outstanding at July 1, 2007 and December 31, 2006, with an aggregate liquidation preference of $657 at July 1, 2007 and $638 at December 31, 2006 513 513 Series 2004A, 15,000 shares authorized; 6,737 shares issued and outstanding at July 1, 2007 and December 31, 2006, with an aggregate liquidation preference of $8,031 at July 1, 2007 and $7,778 at December 31, 2006 10,264 10,264 Additional paid-in capital 48,339 48,190 Accumulated other comprehensive income (107 ) 55 Accumulated deficit (76,859 ) (82,215 ) Total stockholders’ deficit (13,372 ) (18,715 ) Total liabilities and stockholders’ deficit $ 176,687 175,138 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 COMFORCE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) (unaudited) Three Months Ended Six Months Ended July 1, 2007 June 25, 2006(1) July 1, 2007 June 25, 2006(1) Net sales of services $ 149,696 $ 143,577 $ 291,299 $ 278,578 Costs and expenses: Cost of services 126,442 121,424 245,896 236,264 Selling, general and administrative expenses 18,530 17,086 36,485 33,373 Depreciation and amortization 702 814 1,339 1,550 Total costs and expenses 145,674 139,324 283,720 271,187 Operating income 4,022 4,253 7,579 7,391 Other income (expense): Interest expense (2,015 ) (2,484 ) (4,049 ) (4,930 ) Loss on debt extinguishment (424 ) (18 ) (424 ) (18 ) Other income (expense), net 297 218 340 200 (2,142 ) (2,284 ) (4,133 ) (4,748 ) Income before income taxes 1,880 1,969 3,446 2,643 Provision for income taxes 806 962 1,458 1,391 Net income $ 1,074 $ 1,007 $ 1,988 $ 1,252 Dividends on preferred stock 251 251 502 502 Net income available to common stockholders $ 823 $ 756 $ 1,486 $ 750 Basic income per common share $ 0.05 $ 0.04 $ 0.09 $ 0.04 Diluted income per common share $ 0.03 $ 0.03 $ 0.06 $ 0.04 Weighted average common shares outstanding, basic 17,386 17,335 17,384 17,285 Weighted average common shares outstanding, diluted 32,165 31,319 31,899 26,755 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. (1)Revised for the adoption of SAB 108 effective December 26, 2005. 4 COMFORCE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Sixmonths Ended July 1, 2007 June 25, 2006 Cash flows from operating activities: Net income $ 1,988 1,252 Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization of property and equipment 1,339 1,532 Amortization of intangible assets - 18 Amortization of deferred financing fees 107 248 Net recoveries of bad debts (7 ) (40 ) Deferred income taxes - 77 Interest expense paid by the issuance of convertible notes 61 57 Loss on repurchase of Senior Notes 424 18 Tax benefit from stock option exercises (4 ) (121 ) Share-based payment compensation expense 90 98 Changes in assets and liabilities: Accounts, funding and service fees receivable (2,429 ) (2,971 ) Prepaid expenses and other assets 497 869 Accounts payable and accrued expenses (3,435 ) 7,590 Income tax receivable 378 27 Net cash (used in) provided by operating activities (991 ) 8,654 Cash flows from investing activities: Purchases of property and equipment (2,457 ) (1,299 ) Net cash used in investing activities (2,457 ) (1,299 ) Cash flows from financing activities: Net repayments under capital lease obligations (41 ) (6 ) Net borrowings (repayments) under line of credit agreements 11,426 (5,077 ) Repurchases of Senior Notes (10,300 ) (2,005 ) Tax benefit from stock option exercises 4 121 Debt financing costs (13 ) - Proceeds from exercise of stock options 21 169 Net cash provided (used in)by financing activities 1,097 (6,798 ) Net (decrease) increase in cash and cash equivalents (2,351 ) 557 Cash and cash equivalents at beginning of period 3,782 8,417 Cash and cash equivalents at end of period $ 1,431 8,974 Supplemental disclosures: Cash paid for: Interest $ 3,976 4,738 Income taxes 1,143 1,776 Supplemental schedule of significant non-cash financing activities: Capital lease obligations incurred for the purchase of new equipment 723 - 5 COMFORCE CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.GENERAL COMFORCE Corporation (“COMFORCE”) is a provider of outsourced staffing management services that enable Fortune 1000 companies and other large employers to consolidate, automate and manage staffing, compliance and oversight processes for their contingent workforces.The Company also provides specialty staffing, consulting and other outsourcing services to Fortune 1000 companies and other large employers for their healthcare support services, technical and engineering, information technology, telecommunications and other staffing needs. The accompanying unaudited interim condensed consolidated financial statements of COMFORCE and its subsidiaries, including COMFORCE Operating, Inc. (“COI”) (collectively, the “Company”) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in annual financial statements have been condensed or omitted pursuant to those rules and regulations.In the opinion of management, all adjustments, consisting of normal recurring adjustments considered necessary for a fair presentation, have been included.Management believes that the disclosures made are adequate to ensure that the information presented is not misleading; however, these financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2006.The results for the three and six month periods ended July 1, 2007 are not necessarily indicative of the results of operations that might be expected for the entire year. 2.ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Some of the significant estimates involved are the collectibility of receivables, the fair value of goodwill and share-based compensation expense, the recoverability of long-lived assets and deferred tax assets, accrued workers compensation liabilities and the assessment of litigation and contingencies.Actual results could differ from those estimates. 3.SHARE-BASED PAYMENTS Effective December 26, 2005, the Company adopted the provisions of the FASB Statement of Financial Accounting Standards 123(R), Share-Based Payments (“SFAS No. 123(R)”), which establishes the accounting for employee share-based awards.Under the provisions of SFAS No. 123(R), share-based compensation is measured at the grant date, based on the fair value of the award, and is recognized as an expense over the requisite employee service period (generally the vesting period of the grant). During the second quarter of 2007, the Company recorded $89,600 of compensation expense relating to the awarding of stock option grants, which options immediately vested.The compensation expense has been recorded within selling, general and administrative expenses.In addition, the Company recorded an income tax benefit of $35,000 in the accompanying statements of operations related to these grants.For the six months ended June 25, 2006, $98,000 of compensation expense has been recorded within selling, general and administrative expense and the Company has recorded an income tax benefit of $38,000 in the accompanying statements of operations for options granted during the second quarter of 2006, which options immediately vested. The Company estimates the fair value of share-based payments using the Black-Scholes option pricing model.Estimates of fair value are not intended to predict actual future events or the value ultimately realized by the employees who receive equity awards. The per share weighted average fair value of stock options granted were $1.28 during the six months ended July 1, 2007 and $1.40 during the six months ended June 25, 2006.In addition to the exercise and grant date prices of the awards, certain weighted average assumptions that were used to estimate the fair value of stock option grants in the six month periods are listed in the table below: 6 Six Months Ended July 1, 2007 June 25, 2006 Expected dividend yield 0.0 % 0.0 % Expected volatility 49.0 % 55.0 % Risk-free interest rate 5.18 % 5.0 % Expected term (years) 5 5 The Company estimates expected volatility based primarily on historical daily price changes of the Company’s stock and other known or expected trends.The risk-free interest rate is based on the United States (“U.S.”) treasury yield curve in effect at the time of grant.The expected term of these awards was determined using the “simplified method” prescribed in SEC Staff Accounting Bulletin (“SAB”) No. 107. 4.DEBT Long-term debt at July 1, 2007 and December 31, 2006, consisted of (in thousands): July 1, 2007 December 31, 2006 12% Senior Notes, due December 1, 2010 $ 12,890 22,890 8% Subordinated Convertible Note, due December 2, 2009 1,581 1,520 Revolving line of credit, due July 24, 2010, with interest payable at prime plus 0.5% and/or LIBOR plus 1.75% with a weighted average rate of 7.31% at July 1, 2007, and 7.25% at December 31, 2006 76,786 65,360 Total long-term debt $ 91,257 89,770 Contractual maturities of long-term debt are as follows (in thousands): 2009 $ 1,581 2010 89,676 Total $ 91,257 Senior Notes:In November 1997, COI issued $110 million original principal amount of its 12% Senior Notes due December 1, 2007, subsequently extended until December 1, 2010 (the “Senior Notes”), principally to fund its acquisition of Uniforce Services, Inc.On June 28, 2007, COI redeemed $10.0 million principal amount of Senior Notes at a redemption price equal to 103% of the principal amount, plus accrued interest.The total redemption price, including accrued interest from June 1, 2007 to the redemption date, was $10.4 million.As a result of this redemption, the Company recognized a loss on debt extinguishment of $424,000 in the second quarter of 2007, including the write-off of $124,000 of deferred financing costs.See also the discussion in this note 4 under “Revolving Line of Credit.”The Senior Notes provide for semi-annual payments of interest at the rate of 12% per annum. The Senior Notes are governed by an indenture (the “Indenture”) under which Wilmington Trust Company serves as the trustee.The Indenture contains a number of significant restrictions and covenants (with which COI believes it was in compliance at July 1, 2007) that require COI to ensure among other things that: · COI does not grant a security interest in its assets or incur indebtedness, except indebtedness incurred in accordance with the Indenture, which permits indebtedness subordinated to and due later than the Senior Notes and that meets other conditions in the Indenture, indebtedness on a parity with the Senior Notes meeting specified conditions in the Indenture, renewals or replacements of any bank credit facility, capital lease obligations, securitization transactions, indebtedness within specified dollar limitations and other exceptions; 7 · COI does not sell or dispose of its assets except in accordance with the covenants and conditions in the Indenture, or issue shares of its capital stock except in accordance with the covenants and conditions in the Indenture; · the net proceeds from any permitted sale of COI’s capital stock or its assets are applied to repay any bank credit facility, or, if not required by the lender or such net proceeds are not reinvested in other assets, to redeem Senior Notes or be applied for other specified proper purposes; · COI does not enter into transactions with affiliates other than in accordance with the Indenture; and · COI does not invest in other businesses or engage in other business activities unless permitted under the Indenture. Convertible Notes:The Company’s 8.0% Subordinated Convertible Notes due December 2, 2009 (the “Convertible Note”) are convertible into common stock at $1.70 per share. In December 2004, the Company issued 6,737 shares of its Series 2004A Convertible Preferred Stock in exchange for $6.7 million of its Convertible Note, plus accrued interest of $10,463, in a transaction with the Fanning CPD Assets, LP (the “Fanning Partnership”), a related party, as described below.This exchange eliminated $6.7 million of long-term debt while maintaining, under the terms of the 2004A Series Preferred Stock, the same common stock conversion rights as existed for the Convertible Note.As part of the transaction, the Convertible Note was restated at the principal amount of $1.3 million, and the terms were modified to permit the Company to pay interest in cash or kind, at its election, for the balance of the term of the Convertible Note. Under the terms of the Convertible Note prior to this amendment, interest was to be payable only in cash beginning with the interest payment due on June 1, 2005.This amendment extended, for the balance of the term, the provision allowing the Company to pay interest either in cash or in kind, and as a result the debt service costs associated with the Convertible Note have been satisfied through additions to principal through June 1, 2007 (the most recent semi-annual interest payment date).Additional principal is convertible into common stock on the same basis as other amounts outstanding under the Convertible Note, which provides for conversion into common stock at the rate of $1.70 per share.As a result of its election to pay interest in kind under the Convertible Note, the Company recognized beneficial conversion features of $35,000 during the first six months of 2007 and $60,000 during fiscal 2006 which resulted in an increase in deferred financing costs and paid-in capital.The Convertible Note may be prepaid in whole or in part, provided that the market value of the Company’s common stock exceeds $2.13 for a specified period of time.The holder has 10 days to convert the Convertible Notes following notice of prepayment. The Fanning Partnership is a limited partnership in which John C. Fanning, the Company’s chairman and chief executive officer, holds the principal economic interest.Rosemary Maniscalco, a director and vice chairman of the Company, is the general partner of the Fanning Partnership, but holds no pecuniary interest therein.The Company obtained the opinion of an independent investment banking firm that the terms of the exchange transaction with the Fanning Partnership were fair to the Company from a financial point of view, and the Company’s independent directors approved the terms of the transaction. Revolving Line of Credit:At July 1, 2007, COMFORCE, COI and various of their operating subsidiaries, as co-borrowers and guarantors, were parties to a $110.0 million Revolving Credit and Security Agreement (the “PNC Credit Facility”) with PNC Bank, National Association, as a lender and administrative agent (“PNC”), and other financial institutions participating as lenders to provide for a revolving line of credit with available borrowings based, generally, on 87.0% of the Company’s accounts receivable aged 90 days or less, subject to specified limitations and exceptions. 8 Borrowings under the PNC Credit Facility bear interest, at the Company’s option, at a per annum rate equal to either (i) the greater of the federal funds rate plus 0.5% or the base commercial lending rate of PNC as announced from time to time, or (ii) LIBOR plus a specified margin, determined as follows: Fixed charge coverage ratio* Margin (%) greater than 1.75:1.00 1.50 greater than 1.50:1.00 to 1.75:1.00 1.75 greater than 1.30:1.00 to 1.50:1.00 2.00 greater than 1.05:1.00 to 1.30:1.00 2.25 equal to or less than 1.05:1.00 2.50 *as defined in the PNC Credit Facility loan documents The PNC Credit Facility also provides for a commitment fee of 0.25% of the unused portion of the facility. The obligations under the PNC Credit Facility are collateralized by a pledge of the capital stock of certain key operating subsidiaries of the Company and by security interests in substantially all of the assets of the Company.The PNC Credit Facility contains various financial and other covenants and conditions, including, but not limited to, a prohibition on paying cash dividends and limitations on engaging in affiliate transactions, making acquisitions and incurring additional indebtedness. The PNC Credit Facility generally permits the Company to use up to $15.0 million in loan proceeds annually to repurchase its Senior Notes so long as the remaining availability under the facility, as defined in the agreement, is at least $7.5 million for the specified measurement period.To enable the Company to effect the redemption of its Senior Notes in 2006, PNC permitted the Company to use (and it did use) $25.0 million of loan proceeds to pay the redemption price of the Senior Notes, subject to a reduction of the maximum funds available to repurchase or redeem Senior Notes in 2007.The PNC Credit Facility permits the Company to carryover from any prior calendar year any unused portion of this amount, so long as the other criteria for borrowing are then satisfied.As described above in this note 4 under “Senior Notes,” on June 28, 2007, COI redeemed $10.0 million principal amount of Senior Notes at a redemption price equal to 103% of the principal amount, plus accrued interest.The Company used loan proceeds under its bank credit facility to pay the entire redemption price of $10.4 million. At July 1, 2007, the Company had remaining availability, as defined in the agreement, under the PNC Credit Facility of up to $10.1 million.As of July 1, 2007, the Company had outstanding $5.0 million of standby letters of credit under this facility. The Company was in compliance with all financial covenants under the PNC Credit Facility at July 1, 2007. 5.INCOME PER SHARE Basic income per common share is computed by dividing net income available to common stockholders by the weighted average number of shares of common stock outstanding during each period.Diluted income per share is computed assuming the conversion of stock options and warrants with exercise prices less than the average market value of the Company’s common stock during the period, and the conversion of convertible debt and preferred stock into common stock to the extent such conversion assumption is dilutive.The following represents a reconciliation of the numerators and denominators for basic and diluted income per share computations (in thousands): 9 Three Months Ended Six Months Ended July 1, 2007 June 25, 2006 July 1, 2007 June 25, 2006 Basic income per common share: Net income $ 1,074 $ 1,007 $ 1,988 $ 1,252 Deduct dividends on preferred stock: Series 2003A 115 115 230 231 Series 2003B 10 10 19 19 Series 2004A 126 126 253 252 251 251 502 502 Income available to common stockholders $ 823 $ 756 $ 1,486 $ 750 Weighted average common shares outstanding 17,386 17,335 17,384 17,285 Basic income per common share $ 0.05 $ 0.04 $ 0.09 $ 0.04 Diluted income per common share: Income available to common stockholders $ 823 $ 756 $ 1,486 $ 750 Add dividends on preferred stock: Series 2003A 115 115 230 231 Series 2003B 10 10 19 19 Series 2004A 126 126 253 251 251 502 250 Add after tax equivalent of interest expense on 8% Subordinated Convertible Note 19 17 37 35 Income for purposes of computing diluted income per common share $ 1,093 $ 1,024 $ 2,025 $ 1,035 Weighted average common shares outstanding 17,386 17,335 17,384 17,285 Dilutive stock options 351 434 307 415 Assumed conversion of 8% Subordinated Convertible Note 918 847 900 833 Assumed conversion of Preferred Stock: Series 2003A 7,660 7,221 7,550 7,111 Series 2003B 1,200 1,129 1,182 1,111 Series 2004A 4,650 4,353 4,576 Weighted average common shares outstanding for purposes of computing diluted income per share 32,165 31,319 31,899 26,755 Diluted income per common share $ 0.03 $ 0.03 $ 0.06 $ 0.04 As of June 25, 2006, 4.3 million shares issuable upon the conversion of the Series 2004A Preferred Stock were excluded from the above calculations as their effect would have been anti-dilutive. In addition, options and warrants to purchase 1.4 million and 1.2 million shares of common stock were outstanding as of July 1, 2007 and June 25, 2006, respectively, but were not included in the computation of diluted income per share because their effect would be anti-dilutive. 10 6.INDUSTRY SEGMENT INFORMATION COMFORCE has determined that its reportable segments are distinguished principally by the types of services offered to the Company’s clients.The Company manages its operations and reports its results through three operating segments Human Capital Management Services, Staff Augmentation and Financial Outsourcing Services.The Human Capital Management Services segment primarily provides contingent workforce management services.The Staff Augmentation segment provides healthcare support services, technical and engineering, information technology, telecommunications and other staffing services. The Financial Outsourcing Services segment provides funding and back office support services to independent consulting and staffing companies. COMFORCE evaluates the performance of its segments and allocates resources to them based on operating contribution, which represents segment revenues less direct costs of operations, excluding the allocation of corporate general and administrative expenses.Assets of the operating segments reflect primarily net accounts receivable and goodwill associated with segment activities; all other assets are included as corporate assets.The Company does not evaluate or account for expenditures for long-lived assets on a segment basis. The table below presents information on the revenues and operating contribution for each segment for the three and six month periods ended July 1, 2007 and June 25, 2006, and items which reconcile segment operating contribution to COMFORCE’s reported income before income taxes (in thousands): Three Months Ended Six Months Ended July 1, 2007 June 25, 2006 July 1,2007 June 25, 2006 Net sales of services: Human Capital Management Services $ 94,011 $ 85,362 $ 180,998 $ 164,181 Staff Augmentation 54,859 57,216 108,642 112,564 Financial Outsourcing Services 826 999 1,659 1,833 $ 149,696 $ 143,577 $ 291,299 $ 278,578 Operating contribution: Human Capital Management Services $ 4,321 $ 4,131 $ 8,181 $ 7,027 Staff Augmentation 4,593 4,886 8,915 9,519 Financial Outsourcing Services 676 757 1,375 1,375 9,590 9,774 18,471 17,921 Consolidated expenses: Corporate general and administrative expenses 4,866 4,707 9,553 8,980 Depreciation and amortization 702 814 1,339 1,550 Interest and other, net 1,718 2,266 3,709 4,730 Loss on debt extinguishment 424 18 424 18 7,710 7,805 15,025 15,278 Income before income taxes $ 1,880 $ 1,969 $ 3,446 $ 2,643 11 Total assets: At July1, 2007 At December31, 2006 Human Capital Management Services $ 91,872 91,836 Staff Augmentation 56,899 54,316 Financial Outsourcing Services 12,721 13,170 Corporate 15,195 15,816 $ 176,687 175,138 7.NEW ACCOUNTING STANDARDS In June 2006, the Emerging Issues Task Force issued EITF 06-03, How Taxes Collected from Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement (That Is, Gross versus Net Presentation) (“EITF 06-03”) to clarify diversity in practice on the presentation of different types of taxes in the financial statements. The Task Force concluded that, for taxes within the scope of this issue, a company may adopt a policy of presenting taxes either gross within revenue or net. That is, it may include charges to customers for taxes within revenues and the charge for the taxes from the taxing authority within cost of sales, or, alternatively, it may net the charge to the customer and the charge from the taxing authority. If taxes subject to this issue are significant, a company is required to disclose its accounting policy for presenting taxes and the amounts of such taxes that are recognized on a gross basis. The guidance in this consensus is effective for the first interim reporting period beginning after December15, 2006. The Company’s historical and future practice is to present these taxes on a net basis and, therefore, there was no impact on its financial position or results of operations upon its adoption of EITF 06-03 in fiscal 2007. In September 2006, the FASB issued SFASNo.157, Fair Value Measurements (“SFAS157”). SFAS157 provides guidance for using fair value to measure assets and liabilities. It also responds to investors’ requests for expanded information about the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurements on earnings. SFAS157 applies whenever other standards require (or permit) assets or liabilities to be measured at fair value, and does not expand the use of fair value in any new circumstances. SFAS157 is effective for financial statements issued for fiscal years beginning after November15, 2007. The Company has early adopted SFAS 157 effective January 1, 2007, which adoption did not have an impact on its financial position or results of operations. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115 ("SFAS 159"). SFAS 159 permits companies to elect, at specified election dates, to measure eligible financial instruments and certain other items at fair value. A company must report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date, and recognize upfront costs and fees related to those items in earnings as incurred. SFAS159 is effective for financial statements issued for fiscal years beginning after November15, 2007.The Company has early adopted SFAS 159 effective January 1, 2007, which adoption did not have an impact on its financial position or results of operations. 12 8.ACCOUNTING FOR UNCERTAINTY IN INCOME TAXES In June 2006, the FASB issued FIN 48, Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109, Accounting for Income Taxes (“FIN 48”).The interpretation addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements.Under FIN 48, the Company may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the tax position.The tax benefits recognized in the financial statements from such tax position should be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement.FIN 48 also provides guidance on derecognition, classification, interest and penalties on income taxes, accounting in interim periods, and requires increased disclosures. The Company adopted the provisions of FIN 48 on January 1, 2007.The impact upon adoption was to increase retained earnings by approximately $3.4 million and to decrease the accruals for uncertain tax positions and related penalties and interest by a corresponding amount. The Company will continue its historical practice of recognizing accrued interest and penalties related to income tax matters in income tax expense in the consolidated financial statements.As of January 1, 2007, the Company has no liability accrued for uncertain tax positions, interest and penalties. The Company and its subsidiaries are subject to U.S. federal income tax as well as income tax of multiple state and foreign jurisdictions.The Company has concluded all U.S. federal and state income tax matters for years through 2002. 9.COMPREHENSIVE INCOME The components of comprehensive income are as follows (in thousands): Three Months Ended Six Months Ended July 1, 2007 June 25, 2006 July 1, 2007 June 25, 2006 Net income $ 1,074 $ 1,007 $ 1,988 $ 1, 252 Foreign currency translation adjustment, net of tax (133 ) (39 ) (162 ) (130 ) Total comprehensive income $ 941 $ 968 $ 1,826 $ 1,122 10.ACCRUED EXPENSES Accrued expenses as of July 1, 2007 and December 31, 2006 consisted (in thousands): July 1, 2007 December 31, 2006 Payroll, payroll taxes and sub-vendor payments $ 86,601 88,966 Vacation/retirement plans 3,945 2,948 Income taxes payable - 2,525 Commissions 1,620 1,678 Interest 554 558 Other 3,424 4,093 $ 96,144 100,768 13 11.LITIGATION AND CONTINGENCIES In November 2003, the Company received a general notice letter from the United States Environmental Protection Agency (the “U.S. EPA”) that it is a potentially responsible party at Chicago’s Lake Calumet Cluster Site, which for decades beginning in the late 19th/early 20th centuries had served as a waste disposal site. In December 2004, the U.S. EPA sent the Company and numerous other companies special notice letters requiring the recipients to make an offer by a date certain to perform a remedial investigation and feasibility study (RI/FS) to select a remedy to clean up the site.The Company’s predecessor, Apeco Corporation (“Apeco”), a manufacturer of photocopiers, allegedly sent waste material to this site.The State of Illinois and the U.S. EPA have proposed that the site be designated as a Superfund site.The Company is one of over 400 potentially responsible parties (many of which may no longer be in operation or viable) to which notices were sent, and the Company has joined a working group of more than 100 members representing over 120 potentially responsible parties for the purpose of responding to the United States and Illinois environmental protection agencies. Until the United States and Illinois environmental protection and other agencies agree upon remedies, accurate estimates of clean-up costs cannot be made and site studies cannot be completed.Consequently, no assessment can be made as to any potential liability to the Company.Furthermore, the Company is initiating inquiries of the insurance carriers for Apeco to determine if it has coverage under old insurance policies.Although another company had agreed to indemnify the Company against environmental liabilities, this indemnitor is currently in bankruptcy and the Company does not expect to pursue its indemnity claims since obtaining any recovery against this indemnitor appears to be unlikely. In July 2005, the Company’s subsidiary, COMFORCE Technical Services, Inc. (“CTS”) was served with an amended complaint in the suit titled Reyes V. East Bay Municipal Utility District, et al, filed in the Superior Court of California, Alameda County, in connection with a gas pipeline explosion in November 2004 that killed five workers and injured four others.As part of a construction project to lay a water transmission line, a backhoe operator employed by a construction contractor unaffiliated with CTS allegedly struck and breached a gas pipeline and an explosion occurred when leaking gas ignited.The complaint names various persons involved in the construction project as defendants, including CTS.The complaint alleges, among other things, that CTS was negligent in failing to properly mark the location of the pipeline.The complaint did not specify specific monetary damages. CTS was subsequently named as a defendant in 15 other lawsuits concerning this accident in the Superior Court of California which have been consolidated with the
